In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 15-644V
                                    Filed: April 18, 2016

*************************                                UNPUBLISHED
PAULA HUSOVSKY, Natural Mother              *
and Guardian for J.H., a minor,             *
                                            *            Special Master Hamilton-Fieldman
                      Petitioner,           *
                                            *
v.                                          *            Petitioner’s Motion for Dismissal
                                            *            Decision; Varicella Vaccine;
SECRETARY OF HEALTH                         *            Persistent Rash; Gastrointestinal
AND HUMAN SERVICES,                         *            Problems; Fibromyalgia;
                                            *            Aggravation of Pre-Existing
                      Respondent.           *            Lymphadenitis.
*************************
Carol L. Gallagher, Linwood, NJ, for Petitioner.
Sarah Duncan, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION 1

        On June 22, 2015, Paula Husovsky (“Petitioner”) filed a petition for compensation on
behalf of her minor child, J.H., under the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioner alleged that the administration of a
varicella vaccine on July 13, 2012 caused J.H. to suffer from persistent rash, gastrointestinal
problems, fibromyalgia, and aggravation of pre-existing lymphadenitis. The undersigned now
finds that the information in the record does not show entitlement to an award under the
Program.

        On April 14, 2016, Petitioner filed a Motion for a Decision Dismissing her Petition.
According to the motion, “[a]n investigation of the facts and science supporting her case has
demonstrated to petitioner that she will unable to prove she is entitled to compensation.”
Petitioner further states that she understands that a dismissal decision will result in a judgment
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
against her, and that such a judgment will end all of her rights in the Vaccine Program.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that J.H.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that J.H. suffered an injury that was actually caused by a vaccine. See
§§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover any
evidence that J.H. suffered a “Table Injury.” Further, the record does not contain a medical
expert’s opinion or any other persuasive evidence indicating that J.H.’s injuries were caused by a
vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




                                                2